     Case 2:17-cr-00181-APG-DJA Document 137 Filed 07/29/21 Page 1 of 5



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     KIMBERLY M. FRAYN
 3   JIM FANG
     Assistant United States Attorneys
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6336
     Fax: (702) 388-6418
 6   Kimberly.Frayn@usdoj.gov
     JFang@usdoj.gov
 7
     Attorneys for the United States
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
                                              -oOo-
10
     UNITED STATES OF AMERICA,
11
                                                      Case No: 2:17-cr-00181-APG-CWH
                            Plaintiff,
12
                                                      Stipulation to Continue
                 vs.                                  Deadline for Government’s Response to
13
                                                      Defendant’s Motion to Dismiss Indictment
     NU NU SWETZ,                                     Based Upon Case Law and Constitutional
14
                                                      Law
                           Defendant.                 (ECF 133)
15

16                                                       (First Request)

17
            IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER
18
     CHIOU, Acting United States Attorney, and Kimberly M. Frayn, and Jim Fang, Assistant
19
     United States Attorneys, counsel for the United States of America, and Angela Dows, Esq.,
20
     counsel for Defendant NU NU SWETZ, that the deadline for Government’s Response to
21
     Defendant’s Motion, currently set for Monday, August 2, 2021, be vacated and continued for a
22
     week, up to and including Monday, August 9, 2021.
23
            This stipulation is entered into for the following reasons:
24
            1.     Government counsel needs a very brief amount of additional time, a week, up to

                                                     1
     Case 2:17-cr-00181-APG-DJA Document 137 Filed 07/29/21 Page 2 of 5



 1   and including Monday, August 9, 2021, to complete its research, draft, and finalize an
 2   appropriate response to Defendant’s Motion (ECF 133). From before the time Swetz filed the
 3   motion on or about July 18, 2021, until the afternoon of July 22, 2021, AUSA Frayn was out of
 4   the district on a previously scheduled trip to remote areas of Utah where there was limited
 5   access to cellular phone service or internet. Accordingly, the government lost the better part of
 6   a week of the allotted time under the rules to research, draft and file an appropriate response.
 7   Swetz’s motion, if granted, would be dispositive of the matter and the government should be
 8   allowed sufficient time to file an appropriate response.
 9              2.     Swetz is not in custody and does not object to the continuance.
10              3.     Trial is set for September 13, 2021 and will not be negatively impacted by this
11   brief weeklong extension of time to file its response.
12              4.     The parties agree to the extension of time for the government to file its response.
13              5.     The requested short extension of time will not unduly prejudice the defendant
14   and is not sought for purposes of mere delay, but to provide the government the necessary time
15
     to file an appropriate response. For the reasons stated above, the ends of justice would best be
16
     served by a continuance of the deadline.
17
                6. Additionally, denial of this request for continuance could result in a miscarriage of
18
     justice.
19
                7. This is the first request for a continuance of the deadline to file the response as set
20

21

22

23

24


                                                          2
     Case 2:17-cr-00181-APG-DJA Document 137 Filed 07/29/21 Page 3 of 5



 1   forth herein.
 2   DATED this 29th day of July, 2021.
 3                                             CHRISTOPHER CHIOU
                                               Acting United States Attorney
 4
      /s/ Angela Dows, Esq.                      /s/ Kimberly M. Frayn______
 5   Angela Dows, Esq.                         KIMBERLY M. FRAYN
     Counsel for Defendant Nu Nu Swetz         JIM FANG
 6                                             Assistant United States Attorneys
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                           3
     Case 2:17-cr-00181-APG-DJA Document 137 Filed 07/29/21 Page 4 of 5



 1
                                  UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
                                              -oOo-
 3
     UNITED STATES OF AMERICA,
 4                                                     Case No: 2:17-cr-00181-APG-CWH
                            Plaintiff,
 5
                  vs.                                  Findings of Fact, Conclusions
 6
                                                       of Law, and Order
     NU NU SWETZ,
 7
                            Defendant.
 8

 9
                                             FINDINGS OF FACT
10
            Based upon the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court finds that:
12
             1.     Government counsel needs a additional time, a week, up to and including
13
     Monday, August 9, 2021, to complete its research, draft, and finalize an appropriate response to
14
     Defendant’s Motion (ECF 133). From before the time Swetz filed the motion on or about July
15
     18, 2021, until the afternoon of July 22, 2021, AUSA Frayn was out of the district on a
16
     previously scheduled trip to remote areas of Utah where there was limited access to cellular
17
     phone service or internet. Accordingly, the government lost the better part of a week of the
18
     allotted time under the rules to research, draft and file an appropriate response. Swetz’s motion,
19
     if granted, would be dispositive of the matter and the government should be allowed sufficient
20
     time to file an appropriate response.
21
            2.      Swetz is not in custody and does not object to the continuance.
22
            3.      Trial is set for September 13, 2021 and will not be negatively impacted by this
23
     brief weeklong extension of time to file its response.
24


                                                      4
     Case 2:17-cr-00181-APG-DJA Document 137 Filed 07/29/21 Page 5 of 5



 1              4.     The parties agree to the extension of time for the government to file its response.
 2              5.     The requested short extension of time will not unduly prejudice the defendant
 3   and is not sought for purposes of mere delay, but to provide the government the necessary time
 4   to file an appropriate response. For the reasons stated above, the ends of justice would best be
 5   served by a continuance of the deadline.
 6              6. Additionally, denial of this request for continuance could result in a miscarriage of
 7   justice.
 8              7. This is the first request for a continuance of the deadline to file the response as set
 9   forth herein.
10                                          CONCLUSIONS OF LAW
11
                Based on the parties’ stipulation and agreement to allow the government additional time
12
     to file its response and for good cause shown, the extension of time is granted.
13
                                                      ORDER
14
                IT IS THEREFORE ORDERED that the deadline for Government’s Response to
15
     Defendant’s Motion, currently scheduled for August 2, 2021, be vacated and continued to
16
     August 9, 2021.
17                         29th day of _______________,
                DATED this ____          July           2021.
18

19
                                                              ________________________________
                                                              HONORABLE ANDREW P. GORDEN
20
                                                              UNITED STATES DISTRICT JUDGE
21

22

23

24


                                                          2
